Title: To George Washington from Nathaniel Leavenworth, 24 June 1783
From: Leavenworth, Nathaniel,Bronson, Isaac
To: Washington, George


                  
                     Sir
                     June 24th 1783
                  
                  Relying on your Excellency disposition to obtain justice for the Army, we have presumed to commit the inclosed Memorial to your Excellency’s patronage, praying that it may be laid before Congress at such time, and with such further observations thereon as your Excellency may think proper to make.  We have the honor be with respect your Excellency’s most Obdt humble Servt’s
                  
                     Committee
                     N. Leavenworth 
                     I. Bronson
                     
                  
                Enclosure
                  
                     
                        
                     Copy24 June 1783
                     To His Excellency Elias Boudinot Esqr. President, and the Honble the Congress of the United States of America.
                     The Memorial and Petition of the Subscribers, a Committee from the Regimental Mates of the Army under the immediate Command of His Excellency General Washington, in behalf of themselves and their Constituents humbly sheweth.
                     That by the different Resolutions of Congress promising half pay to the Officers of the Army, and particularly from a view of the Resolve of Jany 17th 1781, Your Memorialists have reason to believe that the Regimental Mates are omitted in the general provision made for every other Class of Officers in the Army.
                     That they are sorry to find such arguments have been adduced to deprive them of that honorable reward which Congress have been pleased to confer on the officers of the Army, as holds them up in the light of Students and School Boys, rather than Practitioners in their professions, whereas they think they may without the imputation of vanity observe, that (altho’ it may apply to any individual) their Class had gone through the usual preparatory Studies, and most of them were in the practice of Physick before they entered the Army,that they had been at the same expence in their education, their sacrafices have been the same, and their past emoluments no more valuable than those of others, for whom a future provision has been made.
                     That so far from having been benefited by an attention to the most important Deseases, it has been the invariable practice of the Army to remove Patients of this discription immediately to the Hospital,that after expending a number of their most important years in the Service of the Public, they find their future prospects little or nothing advanced, and that the present value of their whole emoluments is not more than equal to their past necessary expenditures.
                     That your Memorialists would be happy to be refered to the commanding Oficers of Regiments and other Officers of their respective Corps, to declare, whether they have not shared the toils & fatigues of a Military life (in addition to the duties of their profession) equal with Officers in the Line of the Army.
                     They conceive that the same reasons, which influenced the minds of Congress in their grants to other Military Officers, will apply equally to them, and altho’ the public exigences which called for those grants, do not now exist, still the principles of equity are the same.
                     Therefore, relying with the utmost confidence upon the justice of the Supreme Council of America, and satisfied they would not wish (on trifling considerations) to deprive any particular Class of Men in the Army from a future compensation, which is, in a greater or less proportion extended to every other Rank. Your Memorialists feel themselves emboldened in their request, and cannot but entertain the strongest hopes that your Honorable Body will distroy that line of distincton which has been drawn between their Services and those of the Army at large, and that such future provision may be made for the Regimental Mates, on the half pay establishment, as shall put them on a footing with the other Medical Characters in the Army.  And your Memorialists as in duty bound shall ever pray. Signed in behalf of the whole
                        
                     
                  Committee
                        Isaac Bronson
                        Mate 2d Regt Lt Dragoons
                     N. Leavenworth Mate 3d Masstts Regt
                  
               